Citation Nr: 1422326	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony during a hearing before the Board at the RO in September 2012.  A transcript is of record. 

The Veteran's claims were remanded in an April 2013 Board decision.  The claim of entitlement to service connection for pes planus (flat feet) was granted in an October 2013 rating decision.  There is no indication of a disagreement with the 50 percent disability rating assigned.  Thus, the Board no longer has jurisdiction over this claim.  The other claims, as indicated on the title page herein, have been returned to the Board for further appellate adjudication.

The Board notes that the Veteran's claims file is in the VBMS electronic claims file format.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated during his Board hearing that he may have received treatment regarding a Workers' Compensation claim while working for the airport police or the air marshal service, including treatment possibly related to a car accident.  The  AOJ was ordered in the prior remand to undertake the appropriate action to obtain copies of any determinations associated with a claim for Workers' Compensation, as well as copies of all medical records underlying those determinations.  The prior remand also instructed that any disability or other examinations related to this employment should also be obtained.  A letter from the United States Department of Labor dated November 2013 indicates that the Veteran has made three different claims for Workers Compensation.  Unfortunately, the AMC did not attempt to obtain the relevant records concerning these claims.  Such must be accomplished on remand.  

The Board additionally ordered VA examinations to determine if the Veteran's bilateral knee or right ankle disability are related to service.  The May 2013 examiner indicated that the disabilities are less likely than not related to service as there is no clear documentation of treatment from service to the present.  However, chronicity of symptomatology and treatment is only one route with which to establish service connection.  Additionally, a lack of clear documentation of ongoing treatment since service does not defeat the possibility of service connection.  

The Board additionally notes that a private opinion from Dr. S.Y. indicates that the Veteran's right ankle and bilateral knee disabilities, among others, are related to in-service trauma and his flat feet condition.

On remand, the examiner must consider whether there is a relationship between the cited in-service treatment and the current disabilities or whether the disabilities on appeal are secondary to or aggravated by his now service-connected pes planus.  

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).

With regard to the Veteran's claims for service connection on a secondary basis, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2007, that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claims for service connection on a secondary basis.  

2.  The AMC should undertake appropriate action to obtain clinical and examination records related to the Veteran's employment from the US Department of Labor.  This should include a copy of any determination(s) associated with any Worker's Compensation claims or other disability determinations regarding the Veteran, as well as copies of all medical records underlying any determinations made.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Once the above development has been completed, the RO/AMC must obtain an addendum from the May 2013 examiner or if he is not available, provide the Veteran with a VA orthopedic examination with a qualified physician to determine the nature and etiology of any bilateral knee or right ankle disability. 

The electronic claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For any knee, and/or right ankle disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to a disease or injury in service, including the treatment for chondromalacia of the bilateral knees and the second degree right ankle sprain during service, or was caused or worsened by a service-connected disability to specifically include the Veteran's pes planus.  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to service-connected disability?   

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the service treatment records, VA examination reports, and the private clinical records.  If no disability is found, the examiner should reconcile the opinion with the private medical reports reflecting diagnoses of pertinent disability.  A complete rationale for opinions provided should be included. 

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



